BUTTS, Justice,
dissenting.
I respectfully dissent.
As noted by the majority, when a defendant chooses to waive his privilege against self-incrimination by voluntarily testifying, he is generally subject to the same rules as any other witness. Ex parte Carter, 621 S.W.2d 786, 790 (Tex.Crim.App.1981). But the State cannot normally on cross-examination of a defendant or other witness ask about the numbers of arrests he has had and upon receiving a denial from the witness seek to impeach him with his arrest record. Id. at 791. [These statements of *821law are found in the dissent]. The Carter majority found that it was the direct testimony of Carter which “opened the door,” permitting the State’s impeachment questions on cross-examination. The general rule of inadmissibility for impeachment purposes is that charges of offenses are not admissible unless the charges resulted in final convictions for felony offenses or final convictions involving moral turpitude, none of which are too remote. The exception to the general rule of inadmissibility applies when the defendant leaves a false impression of his past difficulties with the police on direct examination by his own counsel. The exception does not apply when the false impression is created by the State’s cross-examination of the defendant. The State may not rely on its own questioning on cross-examination to contradict the defendant and get in evidence collateral matters and evidence of convictions for other offenses which would otherwise be inadmissible. Shipman v. State, 604 S.W.2d 182, 184-85 (Tex.Crim.App.1980). The exception to the general rule as stated in Shipman and the cases cited therein thus appear to have been enlarged by Carter, Baxter v. State, 645 S.W.2d 812, 816 (Tex.Crim.App.1983) would take this exception a step farther, by stating that impeachment should not be limited solely to the witness’ assertions on direct examination.1 In that case, however, the court noted the evidence of impeachment did not constitute an extraneous offense, and further, the trial court sustained the objections of the defendant, and no further proof was permitted.
In the present case appellant argues a narrow issue which is not addressed in any of the cases cited: whether the trial court should have permitted him to admit that he had been previously arrested in order to explain his statement made just minutes before on cross-examination by the State. It is significant that appellant did not testify on direct examination that he had never before been arrested. Counsel for appellant immediately offered to put before the jury the appellant’s admission that his statement was incorrect. He pointed out the prejudicial effect of the State’s question if the court allowed it: whether appellant had been arrested for sexual abuse. Appellant explained he was nervous and the evidence clearly shows he is in a below-normal intelligence range. It goes without saying that the offense could not otherwise be proved by the State in its case; in fact it was of no probative value and immaterial to the proof.
The purpose of permitting the State to impeach the defendant-witness when he “opens the door” by creating a false impression of his arrest record is to cast doubt on his veracity and to place before the jury the truth. In this case, before the State asked the question, appellant immediately offered an explanation of the statement and offered to tell the jury he had been arrested previously, thus correcting the false impression. The admission would have displayed to the jury that a falsehood had been stated by appellant and that he had indeed been arrested before. More importantly, the prejudicial effect of the subject of the arrest would have been avoided.
The trial court overruled appellant’s objection and did not permit him to make the statement. The State was then permitted to ask the question. The jury heard what the offense was but did not learn that appellant had requested to correct the statement he made to them. Rather, their impression must have been that appellant lied purposefully and was “caught” by the State in that lie.
In this case due process, as well as one of the purposes of trial — to arrive at the truth without subterfuge — would have best *822been served by permitting appellant to correct immediately his erroneous statement as he requested to do. Texas cases and law have not addressed this particularized situation. The instant case is distinguishable from the other “false impression” cases. Under these facts, I would reverse.

. The Baxter opinion (one concurrence, three dissents, one not participating) does not hold that it abolishes or modifies the prevailing rule that the defendant must have opened the door on direct examination, thereby permitting the exception to come into play upon cross-examination by the State. The opinion recognizes the Ex parte Carter and Shipman restrictions on the exception and simply states the exception to the rule should not be limited solely to the witness’ assertions on direct examination. Thus Baxter does not overrule the restrictions.